Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-31 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on October 9, 2015 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Claim Objections
Claims 6-8, 12-15, 23-25, 29-31 are objected to under 37 CFR 1.75(c) as being in improper form because each of the multiple dependent claims depend on another multiple dependent claim.  A multiple dependent claim shall not serve as a basis for any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 6-8, 12-15, 23-25, 29-31 have not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


“call initialisation module for establishing,” “video and/or audio capture module for receiving,” “encoding module for generating,” “communication module configured to transmit,” “communication module being further configured to receive,” “user interface module for displaying,” “continuity checking module for determining,” “communication corruption detection module for determining” in claim 18;
“call initialisation module for establishing,” “video and/or audio capture module for receiving,” “communication module configured to: receive… and transmit,” “user interface module to display,” “continuity checking module to determine,” “communication corruption detection module for determining” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 9-11, 18-22, 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation, “the at least second transmitted first streamed video and/or audio data.”  There is unclear antecedent basis for the limitation.  It is not clear whether the limitation is referring to the “transmitting at least a second part of the first streamed video and/or audio data” because the limitation does not expressly refer back to “second part” of first streamed video and/or audio data.  Independent claim 18 also recites “the at least second transmitted first streamed video and/or audio data” and is rejected under a similar rationale as claim 1.  
Regarding claim 1, the claim recites the limitation, “the transmitted first stream video and/or audio data.”  There is insufficient antecedent basis for the limitation.  Independent claims 9, 18, and 26 also recite “the transmitted first stream video and/or audio data” and are rejected under similar rationale as claim 1.
Regarding claim 1, the claim recites “displaying at the first computer images and/or sound corresponding to the second part of the second streamed video and/or audio data.”  It is not clear how sound is displayed.  Independent claims 9, 18, and 26 also recite “the transmitted first stream video and/or audio data” and are rejected under similar rationale as claim 1.

The claim limitations “call initialisation module for establishing,” “video and/or audio capture module for receiving,” “encoding module for generating,” “continuity checking module to determine,” “communication corruption detection module for determining” in claim 18 and “call initialisation module 
Regarding the “call initialisation module for establishing,” the specification describes in multiple embodiments that the “call initialisation module” initialise a data communication session (e.g. see p. 28, 32, 34, 37, 39).  However, the specification does not disclose the algorithm to transform a general purpose computer to perform the function of establishing the data communication session between the first computer and the second computer.  The specification does not provide an explanation of how the establishing of the session is accomplished.
Regarding the “video and/or audio capture module for receiving,” the specification describes in multiple embodiments that the “video and/or audio capture module” starts capture of a party (e.g. see p. 28, 32, 35, 37, 39).  However, the specification does not disclose the algorithm to transform a general purpose computer to perform the function of receiving in real time at the first computer secure source of streamed first video and/or audio data.  The specification does not provide an explanation of how the receiving is accomplished.
Similarly for the claim limitations “encoding module for generating,” “continuity checking module to determine,” “communication corruption detection module for determining,” the specification does not disclose the algorithms to transform a general purpose computer to perform the functions.  The specification does not provide an explanation of how functions are accomplished.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:


(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-5, 9-11, 18-22, 26-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Ren et al. US Patent Publication No. 2013/0259228 teaches: establishing a data communication session between the first computer and the second computer (para. [0012] transmitting node to a receiving node in a communication network in one or more communication sessions); receiving in real time at the first computer a secure source of streamed first video and/or audio data; generating an encoded representation of at least a first part of the first video and/or audio data, wherein the encoded representation further comprises data to be authenticated by the second computer as being from the first computer (para. [0036] extracting a video fingerprint from an original video content.  video finger print… cryptographically signed to obtain a digital signature.  hash value.  para. [0038] video sender, e.g. video capture.  fingerprint… salient feature points.  para. [0043] extracted video fingerprint is passed through a hashing function); and transmitting the encoded representation to the second computer; transmitting at least a second part of the first streamed video and/or audio data to the second computer (para. [0045] output from the video sender includes video content, and the digital signature).
Kim et al. US Patent Publication No. 2008/0037783 teaches: generating an encoded representation of at least a first part of the first video and/or audio data, wherein the encoded representation further comprises data to be authenticated by the second computer as being from the first computer (para. [0057] calculates hash values for certain frames.  para. [0060] metadata included in the header includes… hash value for an encrypted frame, hash value included in the header of a previous video stream, hash value included in the header of a subsequent video frame); and transmitting the encoded representation to the second computer; transmitting at least a second part of the first streamed video and/or audio data to the second computer (para. [0073] transmits the transcoded frames, the header, and the authentication information about the header, hash value.  para. [0099] transmits the transcoded frames… to the sink device), wherein the at least first part of the first video and/or audio data has a first continuity relationship with the at least second transmitted first streamed video and/or audio data (para. [0050] decodes transcoded frames, checks the integrity of the received header and frames, decodes the corresponding frames). 
The prior art of record does not teach in whole or make obvious the additional limitations of: receiving a first part of second streamed video and/or audio data purportedly from the second computer; receiving at the first computer a second part of the second streamed video and/or audio data purportedly from the second computer and displaying at the first computer images and/or sound corresponding to the second part of the second streamed video and/or audio data, wherein the second part of the second streamed video and/or audio data comprises feedback video and/or audio data responsive to at least another part of the transmitted first streamed video and/or audio data; determining whether the first part of second streamed video and/or audio data has a predetermined second continuity relationship with the .

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445